Citation Nr: 1029691	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the RO in 
Huntington, West Virginia, which, in pertinent part, denied 
service connection for a right ear hearing loss disability and 
tinnitus.  These claims are under the jurisdiction of the 
Cleveland, Ohio RO.  

The Veteran testified at a July 2008 hearing before a Decision 
Review Officer (DRO) and at a June 2010 Travel Board hearing 
before the undersigned.  Transcripts of both hearings have been 
associated with the claims file.


FINDINGS OF FACT

1.  There is no competent evidence of a current right ear hearing 
loss disability.

2.  The evidence does not establish that the Veteran's tinnitus 
had its onset in active service or is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, prior to the initial rating decision in this matter, a July 
2005 letter informed the Veteran of the first three elements of 
service connection, and of the Veteran's and VA's respective 
responsibilities for obtaining different types of evidence in 
support of his claims.  However, it did not provide notice 
regarding the degree of disability or the effective date.  Since 
the Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See Dingess, 
supra.  The Board concludes that the duty to notify has been 
satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  At the July 2008 hearing before the DRO, the 
Veteran stated that he received treatment for his right ear 
hearing loss at the VA Medical Center (VAMC) in Brecksville, Ohio 
in 1981.  In August 2008, the RO requested the Veteran's 
treatment records for the decade of the 1980's from the 
Brecksville VAMC.  In September 2008, the Brecksville VAMC 
responded that it was unable to locate any of the Veteran's 
medical records for this period of time.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  The 
Board concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's behalf.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran was 
scheduled for a VA audiological examination to be held on October 
16, 2008.  However, the Veteran failed to report for this 
examination and did not give a reason for not reporting to the 
examination.  While VA has a duty to assist the Veteran in 
developing evidence pertinent to his claim, the Veteran also has 
a duty to assist and cooperate with VA in developing this 
evidence.  38 C.F.R. § 3.159(c).  The duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The Board notes that, absent good cause, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  See 38 C.F.R. § 3.655(a)(b) (2009).  
Accordingly, because the Veteran did not give an adequate reason 
for not reporting to the scheduled VA examination, the Board 
finds that VA has discharged its duty to assist and the Board may 
proceed to adjudicate the Veteran's claims based on the evidence 
of record. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of the 
nervous system, such as sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).


A.  Hearing Loss

The Veteran contends that he is entitled to service connection 
for a right ear hearing loss disability resulting from acoustic 
trauma in service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Under the first Hickson element, the Veteran must show that he 
has a current hearing loss disability.  Impaired hearing will be 
considered to be a disability under the laws administered by VA 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The auditory thresholds set forth in 38 C.F.R. § 3.385 establish 
when hearing loss is severe enough to be service connected.  
Hensley at 159.

Here, the record does not reflect competent evidence of a right 
ear hearing loss disability.  As discussed above, the Veteran did 
not report for a VA examination scheduled for October 16, 2008 
which would have enabled the Board to determine whether the 
Veteran has a current hearing loss disability of the right ear.  
The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). Although the Veteran may be competent to report 
having hearing problems of the right ear, he is not competent to 
attest to the fact that his claimed right ear hearing problems 
constitute a disability for VA purposes under the controlling 
regulation (38 C.F.R. § 3.385).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a right ear hearing loss disability must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55.  

B.  Tinnitus

The Veteran contends that he is entitled to service connection 
for tinnitus resulting from acoustic trauma in service.  For the 
following reasons, the Board finds that service connection is not 
warranted.

With respect to the first element, evidence of a current 
disability, the Board notes that tinnitus is defined as "a noise 
in the ears, such as ringing, buzzing, roaring, or clicking.  It 
is usually subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1956 (31st ed. 2007).  Because tinnitus is 
subjective, its existence is generally determined by whether or 
not the veteran claims to experience it.  Thus, for VA purposes, 
tinnitus is a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  As the Veteran stated in his May 2005 claim 
that he experiences ringing in his right ear, the Board finds 
that he currently has tinnitus. 

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of tinnitus or ringing in the 
right ear.  The Veteran's April 1973 separation examination 
reflects that the Veteran's ears were found to be normal.  In the 
report of medical history, the Veteran indicated that he had a 
history of ear, nose, or throat trouble.  However, the report 
does not specify what this trouble was, and it's possible the 
Veteran was referring to the congested Eustachian tube treated a 
month later, as discussed in the paragraph below.  There is no 
indication that the Veteran had tinnitus or ringing in the right 
ear at separation. 

A May 1973 service treatment record reflects that the Veteran 
reported right ear pain and pressure.  He was diagnosed with a 
congested Eustachian tube.  There is no mention of tinnitus or 
ringing in the right ear in this record. 

The Veteran's post-service medical records are also negative for 
evidence of tinnitus.  A December 1997 VA examination report and 
an April 2005 VA treatment record reflect that the Veteran had 
wax in his ears, but do not indicate that he experienced ringing 
or tinnitus in the right ear. 

At the July 2008 hearing before a DRO, the Veteran argued that he 
had tinnitus as a result of exposure to loud noise in service 
from training with artillery.  He stated that he began to notice 
ringing in his ear off and on at that time but did not seek 
treatment for it until around 1981, which would be about 8 years 
since his discharge in June 1973.  

At the June 2010 hearing before the undersigned, the Veteran 
stated that although hearing protection was worn in service, it 
was not effective against the loud noise.  He further stated that 
he did not have significant noise exposure before or after 
service. 

The Board acknowledges the Veteran's contention that his tinnitus 
was caused by hazardous noise exposure in service.  The Veteran 
can attest to factual matters of which he has first-hand 
knowledge, such as his symptoms and other experiences.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  For example, 
the Veteran is competent to describe his history of noise 
exposure in service and ringing in the ear, among other things.  
It is then for the Board to determine the credibility and weight 
of the Veteran's statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as to 
the cause or etiology of any current disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Washington, Layno, both 
supra.  Thus, the Board cannot consider as competent evidence the 
Veteran's opinion that his tinnitus was caused by in-service 
noise exposure, as this is a determination that is medical in 
nature and therefore requires medical expertise.  See id.; Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's tinnitus and his period of service.  The Veteran's 
DD 214 reflects that his military occupational specialty (MOS) 
was in field artillery, which establishes that the Veteran was 
exposed to loud noise in service.  However, the Veteran's service 
treatment records are negative for evidence of tinnitus or 
ringing in the right ear.  Indeed, when the Veteran reported 
pressure and pain in his right ear in the May 1973 service 
treatment record, he did not mention ringing or other symptoms of 
tinnitus.  Because the Veteran mentioned right ear problems 
during service, namely pain and pressure, but did not report 
symptoms of tinnitus, the Board does not find it credible that 
the Veteran experienced ringing in his right ear during service.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to discount the credibility 
of evidence in light of its relationship to other items of 
evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Board 
finds that there is no competent or credible evidence that the 
Veteran's tinnitus manifested in service.  

There is also no competent or credible evidence of a continuity 
of symptomatology or other evidence showing a relationship 
between the Veteran's tinnitus and his period of service.  In 
this regard, there is no mention of tinnitus in the Veteran's 
post-service treatment records, although wax in the Veteran's 
ears was noted.  Again, the Board finds it significant that the 
Veteran did not report symptoms of tinnitus when his ears were 
being examined.  Therefore, because the Veteran's post-service 
treatment records are negative for tinnitus, and because the 
Veteran did not report tinnitus when his ears were being 
examined, the Board does not find it credible that the Veteran 
has experienced tinnitus ever since serving in the military.  See 
id.  The earliest evidence of tinnitus is the Veteran's May 2005 
claim for service connection, in which he stated that he had 
ringing in the right ear.  Thus, the Board finds there is no 
competent or credible evidence that the Veteran had tinnitus 
before 2005, when he submitted this claim.  This period of over 
30 years between service and the date of this claim weighs 
against a finding that the Veteran's tinnitus is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during and 
after military service, as evidence of whether a condition was 
incurred in service).  See also Nieves-Rodriguez, 22 Vet. App. 
295, 305 (2008).  Even assuming that the Veteran reported 
tinnitus as early as 1981, as the Veteran stated, the Board could 
still not find a relationship to service, as this would have 
occurred about 8 years after his period of service and there is 
no competent or credible evidence that his tinnitus manifested in 
service.  Thus, there would still be no competent evidence 
indicating a relationship between the Veteran's tinnitus and his 
period of service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a right ear hearing loss 
disability is denied. 
 
Entitlement to service connection for tinnitus is denied. 
 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


